[Cite as State v. Collins, 2022-Ohio-1018.]




                      IN THE COURT OF APPEALS
            FIRST APPELLATE DISTRICT OF OHIO
                        HAMILTON COUNTY, OHIO




STATE OF OHIO,                                :    APPEAL NO. C-210302
                                                   TRIAL NO. B-2004916
       Plaintiff-Appellee,                    :

 vs.                                          :

REGINA A. COLLINS,                            :         O P I N I O N.

    Defendant-Appellant.                      :




Criminal Appeal From: Hamilton County Court of Common Pleas

Judgment Appealed From Is: Reversed and Cause Remanded

Date of Judgment Entry on Appeal: March 30, 2022



Joseph T. Deters, Hamilton County Prosecuting Attorney, and Paula Adams, Assistant
Prosecuting Attorney, for Plaintiff-Appellee,

Michael J. Trapp, for Defendant-Appellant.
                     OHIO FIRST DISTRICT COURT OF APPEALS



ZAYAS, Judge.

       {¶1}   Regina A. Collins appeals the trial court’s judgment finding Collins

incompetent to stand trial and ordering her to undergo treatment at Summit

Behavioral Services. We reverse the trial court’s judgment because the Court Clinic

report on competency relied on by the court was not properly admitted into evidence,

and therefore, there was not sufficient evidence to overcome the presumption of

competence.

                               Factual Background

       {¶2}   On October 27, 2020, Regina A. Collins was indicted for theft from a

person in a protected class and unauthorized use of property, both felonies of the

second degree. Collins entered not-guilty pleas in mid-November. In December, the

case was continued for a plea or trial setting at Collins’s request to January 11, 2021.

On January 12, the case was continued at Collins’s request for a report on hospital

subpoenas previously filed by Collins. Both attorneys agreed to the continuance per

telephone consent.

       {¶3}   The following day, an entry appointing the Court Clinic for a psychiatric

exam of Collins was journalized. The entry stated “the Court, being fully advised, is of

the opinion that psychiatric examination is necessary to assist the Court in

determining the proper disposition of the case.” A competency report was submitted

by the Court Clinic concluding that Collins was incompetent. Collins filed a motion

seeking an additional evaluation.

       {¶4}   The motion stated that the court had ordered a competency evaluation

based on “information relating to Defendant’s professional history and allegations in

the present case.” Collins acknowledged receipt of the Court Clinic report opining that




                                               2
                       OHIO FIRST DISTRICT COURT OF APPEALS



she was incompetent and in need of inpatient restoration. Collins disputed these

conclusions and requested a second evaluation to be conducted by Dr. Stephen

Noffsinger of Cleveland, Ohio.

       {¶5}     At a hearing to discuss the competency report, Collins reiterated her

disagreement with the conclusion that she was incompetent and requested that Dr.

Noffsinger be appointed to conduct a second evaluation. The court wished to explore

Collins’s past relationship with Dr. Noffsinger, so Collins gave sworn testimony.

       {¶6}     Collins testified that her initial contact with Dr. Noffsinger occurred in

2008 after her law license was suspended. She learned about him when she was

seeking a favorable report to reinstate her law license. Collins spoke with him briefly

to ask if he would accept a payment plan for his services. He responded, “No,” and she

had no further contact with him. The court agreed to order a second opinion, and

ultimately appointed Dr. Noffsinger to complete a second evaluation.

       {¶7}     At the next hearing, the trial court explained that, “We are here for a

follow-up on competency.” Dr. Noffsinger’s report had been filed that day. The court

had reviewed a copy of the report and stated the report would not be made part of the

record. Dr. Noffsinger reported that he could not make a competency determination

and recommended an extended period of diagnosis and observation in order to reach

a conclusion.

       {¶8}     Collins reviewed the report and maintained her belief that she was

competent to stand trial. Collins objected to inpatient restoration and to restoration

at Summit Behavioral Services. She requested that the court allow her to be out and

monitored by the Court Clinic while the court considered the least restrictive

environment.




                                                3
                      OHIO FIRST DISTRICT COURT OF APPEALS



       {¶9}    The trial court conducted a competency hearing, relying on the report

from the Court Clinic that found that Collins was incompetent to stand trial. When

the court asked Collins if she had any additional evidence for the court to consider, she

responded that she was unaware there would be a full hearing that day, and she

believed she could complete a third evaluation. She requested a continuance to obtain

a third evaluation, which the court denied.

       {¶10} The court accepted the Court Clinic report, adopted that opinion, and

found Collins incompetent to stand trial under R.C. 2945.37. The court ordered

Collins to undergo treatment at Summit Behavioral Services. The court stayed the

order pending resolution of the appeal.

       {¶11} Collins appeals, arguing that the incompetency determination is not

supported by competent, credible evidence because the trial court did not take any

testimony and the competency reports were not admitted into evidence.

                            Competency to Stand Trial

       {¶12} “Fundamental principles of due process require that a criminal

defendant who is legally incompetent may not be tried.” State v. Berry, 72 Ohio St.3d

354, 359, 650 N.E.2d 433 (1995). Where the issue of a defendant’s competency to

stand trial has been raised, the trial court must determine the defendant’s competency

in accordance with R.C. 2945.37.

       {¶13} R.C. 2945.37(B) provides that “the court, prosecutor, or defense may

raise the issue of the defendant’s competence to stand trial” and, “[i]f the issue is raised

before the trial has commenced, the court shall hold a hearing on the issue as provided

in this section.” Under the statute, the defendant “is presumed to be competent to

stand trial.” R.C. 2945.37(G). This presumption may be overcome if, “after a hearing,




                                                 4
                       OHIO FIRST DISTRICT COURT OF APPEALS



the court finds by a preponderance of the evidence” that the defendant is not

competent. State v. Adams, 103 Ohio St.3d 508, 2004-Ohio-5845, 817 N.E.2d 29, ¶

74.

       {¶14} “The prosecutor and defense counsel may submit evidence on the issue

of the defendant’s competence to stand trial.” R.C. 2945.37(E). The written report of

the evaluation of the defendant “may be admitted into evidence at the hearing by

stipulation” or, if objected to by either party, “may be admitted under sections 2317.36

to 2317.38 of the Revised Code or any other applicable statute or rule.”           R.C.

2945.37(E). A written report is admissible under R.C. 2317.36 “when testified to by

the person, or one of the persons, making such report or finding * * * .”

       {¶15} Based on the court’s order appointing the Court Clinic and Collins’s

motion requesting a second evaluation, it appears the trial court raised the issue of

competency based on information it received during a telephone conference regarding

Collin’s professional history and unknown allegations regarding the current case.

Collins did not raise the issue and consistently disputed that she was incompetent.

       {¶16} The Court Clinic prepared a report at the court’s request that concluded

Collins was incompetent. A second report prepared by Dr. Noffsinger recommended

additional testing and observation to determine whether Collins was competent.

Collins objected to both reports and requested a continuance to seek a third

evaluation. The court denied the request, adopted the Court Clinic report, and found

Collins incompetent.

       {¶17} However, neither report was admitted as evidence at the hearing. The

court stated that Dr. Noffsinger’s report would not be made part of the record, and the

court did not admit the Court Clinic report. The parties did not request that the Court




                                               5
                      OHIO FIRST DISTRICT COURT OF APPEALS



Clinic report be admitted as evidence or stipulate to the report. Absent a stipulation,

the author of the report was required to testify in order for the report to be admitted.

See R.C. 2317.36.

       {¶18} The state argues that it was unnecessary for the report to be admitted as

evidence because the record is clear that the court and the parties received and read

the report. While the state is correct that there is no requirement that the report be

admitted as evidence, without the report, the evidence is insufficient to overcome the

presumption of competency. Although the competency report may support the trial

court’s competency determination, that report was not admitted, and cannot be

considered.

       {¶19} Without the proper admission of the competency report, the evidence

does not support a finding of incompetency. Collins testified regarding her past

history with Dr. Noffsinger at the court’s request. Collins understood the court’s

questions and answered appropriately, and the court relied on her responses to

determine whether to appoint Dr. Noffsinger.

       {¶20} Collins’s attorney did not file a suggestion of incompetency or express

any concerns regarding her ability to understand the proceedings or assist in her

defense.   Before the question of competency was raised, Collins filed multiple

subpoenas requesting the medical records of the alleged victim. The request was made

prior to the receipt of discovery or a bill of particulars from the state, suggesting that

Collins was capable of assisting in her defense.         Absent the admission of the

competency evaluation, the evidence is insufficient to overcome the presumption of

competence. Accordingly, we sustain the assignment of error.

                                     Conclusion




                                                6
                      OHIO FIRST DISTRICT COURT OF APPEALS



       {¶21} We sustain the sole assignment of error, reverse the trial court’s

judgment finding Collins incompetent to stand trial, and remand the cause to the trial

court for further proceedings consistent with the law and this opinion.

                                              Judgment reversed and cause remanded.

MYERS, P.J., and CROUSE, J., concur.


Please note:
       The court has recorded its own entry this date.




                                                7